DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 02/17/2022.
Status of the claims:
Claims 1 – 10 and 18 – 23 are pending in the application.
Claims 1, 20, and 21 are amended.

Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). The abstract of the disclosure is objected to because the abstract was amended on the same sheet as the specification. The abstract is required to be set forth on a separate sheet when filed as well as when amended.  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.   See MPEP § 608.01(b).

Claim Objections
With respect to the amendments made in the response filed 02/17/2022, the previous objections have been withdrawn.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 18, 19, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fortson (US 20100179590 A1) (cited in previous action).
Regarding claim 1, Fortson discloses a vascular closure device (vessel closure) (abstract), comprising: 
a housing (sheath 110) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: sheath 110 is longer in the axial direction than in the transverse direction (Fig. 1), a proximal end (proximal end = end further from the anchors – not shown), a distal end (distal end = end closer to the anchors – Fig. 1) and a distal section (distal end of sheath 110); 
a plurality of anchor deployers (elongated members 160) which are slidably (paragraph [0032]) disposed relative to the housing (sheath 110) at the distal section (distal end of sheath 110) (Fig. 1) of the housing (sheath 110), each anchor deployer comprising: 
a deployment rod (elongate members 160) which is slidably (paragraph [0032]) disposed relative to the housing (sheath 110) and which includes an elongate resilient configuration (extended configuration shown in Fig. 2D) (Examiner’s note: as noted in paragraph [0035] the elongate members are flexible, and thus are resilient) and a distal end (distal end of elongate members 160) that is configured to extend distally and radially outward from the distal section of the housing (sheath 110) (Examiner’s note: Figure 2D shows the deployment rods, members 160, extending distally and radially outward from the housing), and 
a detachable anchor (anchors 120) which is secured to the distal end of the deployment rod (elongate members 160) (Fig. 1) with a releasable junction engage the tissue surrounding the opening (paragraphs [0029, 0032]) and as seen in annotated Fig 2.F below, the anchors 120 include a position proximal of the proximal facing surface for engagement from said proximal facing surface. The claim as currently written is directed to a device and not a method; the claim does not require a step by step path of the anchors, and as such as long as the anchors are in a position proximal to the proximally facing surface and engage with the proximally facing surface then the anchors 120 reads on the claim limitation. Additionally, it should be noted that the recitation of intended use of a known product does not make a claim to the previously known product patentable); and 
a tissue grip (distal end of cleat 130) which is deployable from the distal end of the housing (sheath 110) (paragraph [0042]) (Examiner’s note: distal end of cleat 130 is deployed away from the distal end of the housing) and which is configured to be deployed directly to gathered tissue of the tissue layer (Examiner’s note: looking at Fig. 2E/F, the cleat 130 is in direct contact with the tissue layer), secure the gathered tissue of the tissue layer and maintain the tissue in a gathered configuration (Examiner’s note: looking at Fig. 2F, the cleat 130 secures the tissue in the gathered configuration).
Alternatively, regarding the anchor as configured to engage a proximal facing surface (see annotated Fig. 2F) of a tissue layer from a position proximal of the proximal facing surface of the tissue layer, as noted in paragraphs [0030 – 0031] of Fortson, the anchors 120 can vary as desired for a particular application such that the shape, number, and function of the anchors 
Annotated Figure 2F of Fortson 

    PNG
    media_image1.png
    269
    532
    media_image1.png
    Greyscale


Regarding claim 2, Fortson discloses wherein the housing (sheath 110) further comprises a guidewire lumen (lumen / passageway of sheath 110) extending an axial length thereof (Examiner’s note: while the claim does not require a guidewire currently, it should be understood that Fortson also discloses using a guidewire which passes through the sheath 110 – paragraph [0024]).
Regarding claim 18
Regarding claim 19, Fortson discloses wherein the detachable anchors (anchors 120) comprise a plurality of proximally oriented barbs (Examiner’s note: Fortson discloses wherein each anchor includes a plurality of hook portions – paragraph [0031]; and thus each hook comprises multiple proximally oriented ‘barbs’, or in this case the distal end of each hook on each of the anchors).
Regarding claim 21, Fortson discloses wherein the releasable junctions (detachment locations as seen on Fig. 2F and briefly discussed in paragraph [0042]) comprise a junction released by mechanical detachment (Examiner’s note: as discussed in paragraph [0042], the retraction of the elongate members uncouples the mandrel 140 and the anchors 120 from the elongate members. The retraction of the elongate members equates to the mechanical detachment of the anchors).
Regarding claim 22, Fortson discloses a lateral surface (outer side wall of cleat 130) configured to extend radially (Fig. 2E) from a distal extension of the housing (sheath 110) while the lateral surface (outer side wall of cleat 130) is disposed within a blood vessel (body lumen 190) to provide a reference point (outer side wall of cleat 130 provides a reference as it forms a perimeter for the anchors 120) between axial relative positions of the wall of the blood vessel and the anchors prior to deployment of the anchors (Fig. 2E).
Regarding claim 23, Fortson discloses wherein the anchors (anchors 120) can be deployed a predetermined axial distance (anchors can be deployed to the axial distance of the outer side wall of cleat 130) from the wall of the blood vessel as measured from the lateral surface (outer side wall of cleat 130) which is disposed against the wall of the blood vessel (Fig. 2F).

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Gordon (US 5540704) (cited in previous action).
Regarding claim 3, Fortson discloses the vessel closure device of claim 1 above.
However, Fortson is silent regarding a handle.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a handle (handle 538) (column 26, lines 23 – 61, and Fig. 39) for the purpose of having something for the surgeon to grasp / hold on to during the operation.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to incorporate a handle on the proximal end of the housing for the purpose of having something for the surgeon to grasp / hold on to during the operation.
Regarding claim 4, Fortson discloses the vessel closure of claim 1 above. Fortson further discloses the device further comprising a deployment rod pusher (plunger – not shown – paragraph [0036]) operatively coupled to the deployment rods (elongated members 160) (paragraph [0036]).
However, Fortson is silent regarding wherein the pusher is spring loaded.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a deployment rod (rigid tube 532) with an anchor (needle 560), and a deployment rod pusher (driver button 528) which is spring loaded and biased towards a retracted position (biased by spring 530) (column 26, lines 23 – 61) for the purpose of being able to extend and retract the anchor with ease, and for forcing the assembly back to its original position (column 28, lines 19 – 52).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the plunger of Fortson to incorporate the spring of Gordon, for the purpose of being able to extend and retract the deployment rods, and for being able to bring the deployment rods back to their original position.
Regarding claim 5, the combination of Fortson and Gordon teaches the device above, and Fortson further discloses wherein the deployment rod pusher (plunger – not shown – 
Regarding claim 6, the combination of Fortson and Gordon teaches the device above, and Fortson further discloses wherein the deployment rods (elongate members 160) are configured to extend and retract simultaneously (Examiner’s note: Fortson states in paragraph [0036] that the plunger is coupled to a proximal end of both of the elongate members 160, thus actuating the plunger would extend / retract the deployment rods simultaneously).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Noda (US 20120010633 A1) (cited in previous action).
Regarding claims 7 and 8, Fortson discloses the device of claim 1 above.
However, Fortson is silent regarding wherein the tissue grip is (i) [claim 7] disposed on the distal end of the housing around the anchor deployers, and (ii) [claim 8] wherein the tissue grip comprises a lock ring disposed about the anchor deployers which includes a self-retracting coil  with a central lumen which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state and which has an interior surface of the central lumen that is configured to compress and secure the tissue portions relative to each other when in a retracted state. 
As to the above, Noda teaches, in the same field of endeavor, a vascular closure device (vessel closure) (abstract), comprising a housing (applicator tube 146) a proximal end (proximal end = end further from the hooks – not shown), a distal end (distal end = end closer to the anchors – Fig. 37) and a distal section (distal end of applicator tube 146); a plurality of anchor deployers (shaft of hooks 150) which are slidably (paragraph [0092]) disposed within the housing (applicator tube 146) an deployment rod (shaft of hooks 150), an anchor (hook ends of (i) [claim 7] wherein the tissue grip (compression ring 144) is disposed on the distal end of the housing (distal end of applicator tube 146) around the anchor deployers (shafts of hooks 150) and which is configured to compress and secure tissue portions relative to each other once deployed from the distal end of the housing (distal end of applicator tube 146) (paragraph [0092]); and (ii) [claim 8] wherein the tissue grip (compression ring 144) comprises a lock ring (compression ring 144) disposed about the anchor deployers (disposed about the applicator 146 which is disposed about the shafts of the hooks 150) which includes a self-retracting coil (the ring 144 self-retracts when pushed off of the applicator tube 146 – paragraph [0092]) (Examiner’s note: Merriam-Webster defines a “coil” as “a single loop” – thus ring 144 can be described as a coil) with a central lumen (central lumen of compression ring 144) which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state (Examiner’s note: figure 37 shows the compression ring 144 in the expanded state, where the lumen of the ring 144, is large enough to receive / allow movement of the tissue) and which has an interior surface of the central lumen that is configured to compress and secure the tissue portions relative to each other when in a retracted state (Examiner’s note: figure 42 shows the compression ring 144 in the retracted state, where the interior surface of the lumen compresses the tissue to secure tissue portions relative to each other).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to swap the cleat 130 of Fortson with the compression 144 of Noda because both Fortson and Noda teach the method of grasping and maintaining the tissue in a closed state by deploying a secondary structure after the hooks have gathered said tissue. Furthermore both Fortson (paragraph [0023]) and Noda (paragraph [0097]) teach wherein the tissue grip is biodegradable and meant to be left within the body. 

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Shimizu (US 20150265350 A1) (cited in previous action).
Regarding claims 9 and 10, Fortson discloses the device of claim 1 above.
However, Fortson is silent regarding wherein the tissue grip comprises an adhesive as recited in claim 9, preferably wherein the adhesive is cyanoacrylate as recited in claim 10.
As to the above, Shimizu teaches, in the same field of endeavor, a tissue closure device comprising anchors (arms 26), and an outlet port (supply tube 100) for disposing an adhesive for the purpose of occluding the body lumen (paragraph [0210 – 0211]), and wherein the adhesive is preferable are cyanoacrylate because they exhibit an embolizing effect immediately upon discharge (paragraph [0211]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson to incorporate an adhesive such as cyanoacrylate for the purpose of occluding the body lumen and providing an immediate embolizing effect.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) as applied to claim 1 above, and further in view of Drasler (US 20130006297 A1) (cited in previous action).
Regarding claim 20, Fortson discloses the device of claim 1 above. Fortson does teach wherein the anchors (anchors 120) can be released from the deployment rod (elongate members 160) via a detachment mechanism as discussed in paragraph [0042], wherein the retraction of the deployment rod (elongate members 160) causes the detachment of the anchors (anchors 120).
However, Fortson is silent regarding using a thermal mechanism for releasing the anchors.
As to the above, Drasler teaches, in the same field of endeavor, a vessel closure device comprising a housing (inner sheath 95), a deployment rod (connecting fiber 105), and an anchor (anchor 130); wherein the anchor (anchor 130) is released from the deployment rod (connecting fiber 105) via a thermal or mechanical mechanism (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of releasing the anchor such that the anchor is released via a thermal mechanism as taught by Drasler, because both Fortson and Drasler teach methods of releasing anchors by cutting the connecting rod.

Response to Arguments
Applicant’s arguments, filed 02/17/2022, with respect to the rejection(s) of claim  1 under Fortson have been fully considered but they are not persuasive.
Regarding the argument of “distal end of the housing pointing distally towards a proximal facing surface of the tissue layer with the anchors engaging the proximal facing surface of the tissue layer. Such a configuration is not shown in Forston”, it is first noted that applicant’s argument appears to be based on the method of using the device, and not on the device itself.  The claims are directed to an apparatus and the recitation of intended use of a known product does not make a claim to the previously known product patentable.  Second, the claimed limitation is obvious for the reasons discussed above.  Furthermore, it should be noted that a proximal side of a patient may not be a proximal side of the device and the device of Fortson can be inserted into a tissue from any and all directions and orientations such that at least one of the directions or orientations of insertion, and the anchors of the device will interact with the tissue as claimed. 
Regarding the argument of “application expressly recites the releasable junction as a separate element of the claim” and “There is no suggestion as to how the uncoupling would be carried out and Fig. 2F of Forston merely appears to show a depiction of the device wherein the elongate members 160 and mandrel 140 have been severed. There is no element shown in Fig. 2F that could be interpreted as a releasable junction element”, firstly, the claim as currently written does not claim the junction as a separate element. The claim states that the anchor deployer comprises the junction. Furthermore, the word junction is defined as “a point where two or more things are joined”, and as described in the rejection above, the anchor deployers (elongate members 160) comprise a junction at the break point of the anchor deployers (elongate members 160) which is shown in Fig. 2F. That ‘break point’ is where the two tubular members were joined.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771        

   /KELLY J BEKKER/   Supervisory Patent Examiner, Art Unit 3771